Exhibit 10.1

Release Agreement

AGREEMENT entered into as of this 21st day of August, 2011 (the “Agreement”) by
and between Motricity, Inc., a Delaware corporation with its principal place of
business at 601 108th Avenue NE, Suite 800, Bellevue, WA 98004 (the “Company”),
and Ryan K. Wuerch (the “Employee” or “you”).

RECITAL

WHEREAS, the Employee and Company executed that certain Amended and Restated
Executive Employment Agreement dated January 19, 2010, which sets forth the
terms and conditions of the Employee’s employment with the Company (the
“Employment Agreement”);

WHEREAS, Employee and Company have mutually agreed to terminate the Employee’s
employment, effective as of August 20, 2011 (the “Termination Date”); and

WHEREAS, the Company desires that the Employee agrees to release and waive any
and all claims against the Company as set forth below pursuant to terms and
conditions hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained it is hereby agreed as follows:

1. Termination. Your termination of employment shall be effective as of the
Termination Date. You hereby attach as Exhibit A an executed resignation letter
resigning from all positions as an officer and director of the Company or any of
its affiliate. Effective as of the Termination Date, you shall cease to be an
employee of the Company. Your eligibility for any Company benefits shall cease
as of the Termination Date.

(a) In consideration for the releases set forth herein, the severance terms of
the Employment Agreement and subject to continuing to meet your obligations
under this Agreement, the Company has agreed to pay you or, in the event of your
death, your heirs or successors, (i) one times your base salary of $450,000 less
all applicable state and federal deductions (the “Severance Amount”). Payments
of the Severance Amount shall begin 15 days after the Company’s receipt of an
executed original of this Agreement.

(b) The Company acknowledges and agrees that (i) it shall pay you any expenses
that it has not reimbursed to date and are owed to you as of the date hereof,
subject to you submitting appropriate documentation and such documented expenses
are eligible for reimbursement under the Company’s policies and procedures;
(ii) it shall pay you any accrued and unpaid vacation or paid time off as of the
date hereof in accordance with Company policy and applicable law; (iii) in
accordance with the terms of the Employment Agreement, and pursuant to that
certain Stand-Alone Non-Qualified Stock Option Agreement between you and the
Company dated March 26, 2010, such option shall vest and become exercisable with
respect to 125,000 additional shares as of the Termination Date; and
(iv) pursuant to that certain Restricted Stock Grant Agreement between you and
the Company dated January 1, 2008, 17,200 unvested shares of

 

1



--------------------------------------------------------------------------------

restricted stock previously granted to you shall vest and become non-forfeitable
as of the Termination Date in accordance with Section 3(a)(vii) thereof. Except
as provided herein, all other unvested equity awards shall be forfeited and
cancelled as of the Termination Date. Your rights and obligations under any
vested and outstanding equity award agreements shall be determined in accordance
with the governing award agreement and applicable equity incentive plan.

2. Health Insurance Continuation. You and your beneficiaries, if applicable,
will receive under separate cover notice of your rights under the Consolidated
Omnibus Reconciliation Act (“COBRA”) upon your separation from the Company. If
you elect to continue health care coverage under COBRA, you are responsible for
paying the premiums.

3. Transfer of Responsibilities. You shall cooperate fully with the Company and
its personnel to provide an orderly transfer of your duties and
responsibilities. This cooperation includes but is not limited to timely
compliance with all reasonable requests for information, including, but not
limited to, the transition of any work and any leads, prospects or contacts to
the Company’s Board of Directors (the “Board”).

4. Confidentiality of this Agreement. Except as disclosed by the Company or you
in connection with legally required filings with the U.S. Securities and
Exchange Commission, you agree to keep confidential and not to disclose the
existence, circumstances related to, or terms of this Agreement to anyone or to
any organization, except that you may disclose such information to your spouse,
attorney, your legal and financial advisers, provided you have received in
advance their promises to maintain this information in strict confidence or as
otherwise required by law. Nothing in this Agreement will prevent you from
cooperating with or participating in any investigation by the government of the
U.S., including any investigations by the federal Equal Employment Opportunity
Commission (the “EEOC”) or the Washington State Human Rights Division. You
hereby confirm that as of the date of signing this Agreement, you have not
disclosed the existence, terms or conditions of this Agreement, except as
provided for herein.

5. Nondisclosure and Intellectual Property Protection Agreement. You acknowledge
the validity and continuing applicability of the agreements and covenants
contained in the Employment Agreement and that certain Nondisclosure and
Intellectual Property Protection Agreement dated April, 2004, a copy of which is
attached hereto as Exhibit B concerning the ownership, non-use and return of
confidential information to the Company. Those agreements and covenants are
incorporated herein by reference and continue to have full force and effect
following the Termination Date.

6. Return of Company Property. You acknowledge that you will return to the
Company all property of the Company that is in your possession, whether at your
home, office, in your personal automobile or other vehicle, or otherwise under
your control, directly or indirectly, including, without limitation, Company
keys, cell phones, computers, audio-visual equipment, telecommunication
equipment or any other equipment paid for or provided by the Company and any and
all files, documents and other information with respect to the Company’s
management, business operations or customers, including all files, documents, or
other information containing confidential information within three (3) business
days of the Termination Date. You agree to

 

2



--------------------------------------------------------------------------------

immediately transfer ownership and title to any sporting event tickets (except
as otherwise provided below) or other entertainment tickets that the Company
paid for and that may currently be held or reserved in your name, whether
jointly or severally with any other party or entity; and to transfer to the
Company legal title to any property, automobiles, planes, whether owned or
leased or the right to use any planes, corporate memberships that is held in
your name and was or is paid for by the Company. You shall within three
(3) business days of execution of this Agreement, provide the Company with a
complete accounting of property, benefits or perquisites of whatever kind or
nature provided to you at the Company’s expense. The Company agrees to transfer
the Seattle Seahawks tickets for the current 2011 season and the remaining
Seattle Mariners tickets for the current 2011 season, subject to your payment to
the Company of the costs incurred by the Company for such tickets and the
Company further agrees to effect a transfer of any ownership or license for such
tickets provided that there is no cost or loss to the Company for such transfer.

7. Non-Disparagement. You hereby agree that you will refrain from making any
derogatory, disparaging or false statements with respect to the Company or any
of its shareholders, controlling persons, officers, directors, executives,
advisors, customers, or other related or affiliated parties or any other Company
Released Parties (as defined below). You agree that you will not communicate or
disclose to any third party or use for your own account, without the written
consent of the Company, any of the Company’s confidential and proprietary
information, trade secrets or materials, except as required by law, unless and
until such information or material becomes generally available to the public
through sources other than you.

8. Breach of Agreement. To the extent permitted by law, you understand and agree
that any breach of your obligations under this Agreement will immediately render
the Company’s obligations and agreements null and void, and, to the extent
permitted by law, you shall repay to the Company the Severance Amount. In
addition, you shall be liable to the Company for all damages arising from such
breach, including but limited to the attorney’s fees and costs incurred by the
Company in connection with such breach.

9. General Release. You, for yourself and your heirs, legal representatives,
beneficiaries, assigns and successors in interest, knowingly and voluntarily
release, remise and forever discharge the Company and its successors, assigns,
former or current affiliates, officers, shareholders, controlling persons,
directors, members of the Board, employees, agents, attorneys and
representatives (“Company Released Parties”) whether in their individual or
official capacities, from any and all actions or causes of action, suits, debts,
claims, complaints, contracts, including, without limitation, the Employment
Agreement, controversies, agreements, promises, damages, claims for attorneys’
fees, costs, interest, punitive damages or reinstatement, judgments and demands
whatsoever, in law or equity, you now have, may have or ever had, whether known
or unknown, suspected or unsuspected, from the beginning of the world to the
date that you sign this Agreement (“Released Claims”), including, without
limitation:

 

  (a)

claims under any state or federal discrimination, fair employment practices or
other employment-related statute, or regulation (as they may have been amended
through the date of this Agreement) prohibiting discrimination or

 

3



--------------------------------------------------------------------------------

  harassment based upon any protected status including, without limitation,
race, color, religion, national origin, age, gender, marital status, disability,
handicap, veteran status or sexual orientation. Without limitation, specifically
included in this paragraph are any claims arising under the Federal
Rehabilitation Act of 1973, Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Equal Pay Act, the Lilly Ledbetter
Fair Pay Act, the Americans With Disabilities Act, the Rehabilitation Act of
1973, and any similar Washington local or other state statute;

 

  (b) claims under any other state or federal employment-related statute, or
regulation (as they may have been amended through the date of this Agreement)
relating to wages, hours or any other terms and conditions of employment.
Without limitation, specifically included in this paragraph are any claims
arising under the Fair Labor Standards Act, the Family and Medical Leave Act of
1993, the National Labor Relations Act, the Employee Retirement Income Security
Act of 1974, except as otherwise provided herein, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Occupational Safety and Health Act, the
Health Insurance Portability and Accountability Act of 1996, the Employee
Retirement Income Security Act of 1974, the Sarbanes Oxley Act of 2002 and any
similar Washington local or other state statute;

 

  (c) claims under any state or federal common law theory, including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence;
and

 

  (d) any other claim arising under state or federal law.

Notwithstanding the above, nothing in this release is intended to release or
waive (i) your right to seek enforcement of this Agreement or any other rights
of indemnification, contribution, subrogation, advancement and/or reimbursement
of expenses or similar rights to the extent they are provided for in the
Company’s Restated Certificate of Incorporation, bylaws or the Indemnification
Agreement dated November 1, 2006, between you and the Company (the
“Indemnification Agreement”) attached hereto as Exhibit C, (ii) your rights as
they exist pursuant to any director and officer insurance policies or any other
insurance policies whether in effect before the date of this Agreement, on the
date of this Agreement or after the date of the Agreement, or (iii) your rights
under any separate equity award agreement.

You recognize that you may have some claim, demand or cause of action against
the Company Released Parties of which you are totally unaware and unsuspecting
that you are giving up by execution of this release. It is your intention in
executing this release that this release will deprive you of each such claim,
demand and cause of action and prevent you from asserting it against the Company
Released Parties.

 

4



--------------------------------------------------------------------------------

You represent and warrant that no portion of any claim, demand, cause of action,
or other matter released herein, nor any portion of any recovery or settlement
to which you might be entitled from the Company Released Parties, has been
assigned or transferred to any other person or entity, either directly or by way
of subrogation or operation of law. You hereby agree to indemnify, defend and
hold the Company Released Parties harmless from any and all loss, cost, claim,
and expense (including, but not limited to, all expenses of investigation and
defense of any such claim or action, including reasonable attorneys’ and
accountants’ fees, costs, and expenses) arising out of any claim made or action
instituted against the Company Released Parties by any person or entity that is
the beneficiary of such assignment or transfer and to pay and satisfy any
judgment resulting from any settlement in favor of the beneficiary of any such
claim or action.

You further represent and warrant that you have not filed or participated in the
filing of any complaint, grievance, charge or claim with or before any local,
state or federal agency or board, union or any court or other tribunal relating
to the Company or to your employment with, or the termination of, your
employment at the Company and its affiliates. Nothing contained herein is
intended to nor shall prohibit you from (i) filing a charge or complaint with
the EEOC; or (ii) participating in any investigation or proceeding conducted by
the EEOC. In the event that you file a charge with the EEOC, you waive and
release any personal entitlement to reinstatement, back pay or any other types
of damages or injunctive relief in connection with any actions taken by you on
your behalf on your administrative charge. NOTWITHSTANDING THIS PROVISION, YOU
UNDERSTAND AND AGREE THAT BY ENTERING INTO THIS AGREEMENT, YOU ARE FOREVER
RELEASING AND WAIVING ANY AND ALL CLAIMS AGAINST THE COMPANY, INCLUDING BUT NOT
LIMITED TO CLAIMS FOR AGE DISCRIMINATION, AS SET FORTH IN THIS SECTION,
PROVIDED, HOWEVER, THAT THE RELEASE PROVIDED FOR HEREIN SHALL NOT EXTEND TO ANY
CLAIMS UNDER THIS AGREEMENT OR THOSE SPECIFICALLY EXCLUDED FROM THE RELEASE.

You hereby acknowledge and understand that this is a General Release.

10. Covenant Not to Sue. To the extent permitted by law, you specifically agree
not to commence any legal action against any of the Company Released Parties
arising out of or in connection with the Released Claims. To the extent
permitted by law, you expressly agree that if you commence such an action in
violation of this Agreement, you shall indemnify the Company Released Parties
for the full and complete costs of defending such an action and enforcing this
Agreement, including reasonable attorneys’ fees (whether incurred in a third
party action or in an action to enforce this Agreement), court costs, and other
related expenses. You further agree that, to the extent permitted by law, if you
commence such an action despite the provisions of this Agreement, you shall be
obligated to return to the Company the Severance Amount. This Agreement does not
act as a waiver or release of any complaints or charges that you cannot by law
waive or release, and does not prohibit you from: (i) filing a charge or
complaint with the EEOC, or any other state or federal agency, or
(ii) participating in any investigation or proceeding conducted by the EEOC or
Washington State Human Rights Division. Notwithstanding, by executing this
Agreement, you are expressly waiving your ability to obtain relief of any kind
from the Company to the extent permitted by law.

 

5



--------------------------------------------------------------------------------

11. Governing Law and Venue. This Agreement and any disputes or claims arising
hereunder shall be construed in accordance with, governed by and enforced under
the laws of the State of Delaware without regard for any rules of conflicts of
law. Any action at law, suit in equity or judicial proceeding arising directly,
indirectly or otherwise in connection with, out of, related to, or from this
Agreement, or any provision hereof, shall be litigated only in the state courts
of the State of Delaware and the parties each hereby waive the right to a trial
by jury of any claim, demand, action or causes of action under this Agreement.
You and the Company consent to the jurisdiction of such courts over the subject
matter of this Agreement. You waive any right you might have to transfer or
change the venue of any litigation brought against you by the Company. In no
event shall any dispute arising out of, or in connection with, this Agreement be
submitted to arbitration or mediation.

12. Voluntary Assent. You confirm that no other promises or agreements of any
kind have been made by any person to cause you to sign this Agreement except as
otherwise as noted herein, and that you fully understands the meaning and intent
of this Agreement. You agree that this is the entire agreement and understanding
between you and the Company.

13. Notices and Communications. Any and all notices or other communications
required or permitted to be given in connection with this Agreement shall be in
writing (or in the form of a facsimile or electronic transmission) addressed as
provided below and shall be (i) delivered by hand, (ii) transmitted by facsimile
or electronic mail with receipt confirmed, (iii) delivered by overnight courier
service with confirmed receipt, or (iv) mailed by first class U.S. mail, postage
prepaid and registered or certified, return receipt requested:

If to the Company to:

Motricity, Inc.

601 108th Avenue NE

Suite 800

Bellevue, WA 98004

Attention: Chairperson of the Board of Directors

Facsimile No: (425) 638-8436

With a copy to Company Counsel:

James L. Hauser, Esq.

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

Facsimile: 617.856-8201

Email: jhauser@brownrudnick.com

If to the Employee:

Ryan K. Wuerch

 

6



--------------------------------------------------------------------------------

with a copy to Counsel:

Joseph Yaffe, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue

Suite 1100

Palo Alto, CA 94301

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Agreement shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with regard to the subject matter hereof, superseding all
prior understandings and agreements, whether written or oral; provided, however,
that any separate equity award agreements between you and the Company and the
Indemnification Agreement shall remain in full force and effect in accordance
with the terms and conditions therein.

15. Remedies. Any breach or threatened breach by you of the provisions of this
Agreement will result in irreparable and continuing damage to the Company for
which there is no adequate remedy at law. In such event, you agree and
acknowledge that the Company will be entitled to injunctive relief and/or
specific performance, and such other relief that may be proper (including
monetary damages, if proper) without the posting of any bond and that you shall
not oppose the granting of such relief.

16. Authority. The Company represents that this Agreement has been presented to,
considered and authorized by the Board (and/or any appropriate committee(s)
thereof), and that the Company officer executing this Agreement on behalf of the
Company has the authority to enter into this Agreement and bind the Company to
the terms and conditions hereof. Any action or consent of the Company required
hereunder may be authorized only by a written resolution, or action at a
meeting, of the Board properly taken in accordance with the Company’s Restated
Certificate of Incorporation and bylaws.

Please indicate your agreement to the terms of this Agreement by signing and
dating the last page of the enclosed copy of this Agreement, and return it to
Company’s counsel.

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have executed and delivered
this Release Agreement as of the date first written above.

 

MOTRICITY, INC. By:  

    /s/ James R. Smith

Name:   James R. Smith Title:   President and interim Chief Executive Officer

 

EMPLOYEE

    /s/ Ryan K. Wuerch

Ryan K. Wuerch



--------------------------------------------------------------------------------

EXHIBIT A

Letter of Resignation

August 21, 2011

Motricity, Inc.

c/o Corporate Secretary

601 108th Avenue NE

Suite 800

Bellevue, WA 98004

Re: Motricity, Inc. (the “Company”) and all direct and indirect subsidiaries

Dear Ladies and Gentlemen:

I hereby resign as a member of the Company’s Board of Directors, as an employee
and as an executive officer of the Company and all of its direct and indirect
subsidiaries, effective as of August, 20, 2011.

 

Sincerely,

 

Ryan Wuerch



--------------------------------------------------------------------------------

EXHIBIT B

Nondisclosure Intellectual Property Protection Agreement

See attached.



--------------------------------------------------------------------------------

NONDISCLOSURE AND INTELLECTUAL PROPERTY PROTECTION AGREEMENT

This Agreement (the “Agreement”) is made as of April      2004 (the “Effective
Date”), by and between Power By Hand Holdings, LLC, a Delaware limited liability
company with its principal place of business at 830 Crescent Centre Drive, Suite
460, Franklin, TN 37067 (“Company”) and Ryan K. Wuerch, an individual resident
of the State of Tennessee (“Employee”). Company and Employee are each sometimes
referred to herein as a “Party” and collectively as the “Parties.”

RECITALS:

A. Employee acknowledges that, in the course of Employee’s employment with the
Company, Employee has received and/or will hereafter receive certain
confidential information of Company, and has created and/or may hereafter create
certain intellectual property that should be owned by Company.

B. Employee and Company recognize that there is a need for Company to protect
such confidential information from unauthorized use and disclosure and to secure
and protect its intellectual property rights.

C. Employee acknowledges that part of the consideration paid him/her for
services to be rendered and/or work product to be utilized and/or created for
the Company is to secure the confidentiality, intellectual property, and non-use
aspects of the data and/or information and/or work product created by reason of
Company’s business operation.

D. Employee understands that the matter hereinabove referred to does not
represent a raise or a decrease in salary or other compensation but is simply an
acknowledgment of consideration and notes the importance of these matters.

NOW, THEREFORE, in consideration of the Company’s employment of Employee and the
covenants, conditions and agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:

1. “Confidential Information” means any and all tangible and intangible
information (whether written or otherwise recorded or oral, and including
information that Employee has obtained in the course of Employee’s employment
with the Company prior to the date of this Agreement) of the Company that
(a) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy; or (b) that the Company designates as confidential or that, given
the nature of the information or the circumstances surrounding its disclosure,
reasonably should be considered as confidential. Confidential Information
includes, without limitation (i) nonpublic information relating to the Company’s
technology, customers, business plans, promotional and marketing activities,
finances and other business affairs, and (ii) third-party information that the
Company is obligated to keep confidential. Confidential Information also
includes any of the above mentioned items that are developed or created by
Employee during his/her employment with Company.

 

- 1 -



--------------------------------------------------------------------------------

2. Notwithstanding the above, the term “Confidential Information” shall not
include any information that is either:

(a) readily discernible from publicly-available products or literature; or

(b) approved for disclosure by prior written permission of a corporate officer
of Company.

3. All Confidential Information furnished to Employee will be used solely in
connection with performing Employee’s duties to the Company, will not be
discussed with other persons without Company’s express written authorization,
will not be used in any way directly or indirectly except in furtherance of the
Company’s business, and will be kept confidential by Employee.

4. Employee may disclose Confidential Information as required to comply with
binding orders of governmental entities that have jurisdiction over it or as
otherwise required by law, provided that Employee (i) gives the Company
reasonable written notice to allow the Company to seek a protective order or
other appropriate remedy (except to the extent Employee’s compliance with the
foregoing would cause it to violate a court order or other legal requirement),
(ii) discloses only such information as is required by the governmental entity
or otherwise required by law, and (iii) and uses commercially reasonable efforts
to obtain confidential treatment for any Confidential Information so disclosed.

5. If Company so requests at any time, Employee will return promptly to Company
all copies, extracts, or other reproductions in whole or in part of the
Confidential Information in the possession of Employee. All Documents (defined
to include not only paper documents but also data stored in computer memory, or
on microfilm, microfiche, magnetic tape, disk or other medium, e-mails and any
soft documents) that Employee prepares in connection with his/her duties as an
employee of the Company, and all Confidential Information that may be given to
him/her in the course of his/her employment, are and shall remain the sole
property of the Company. Except as necessary in the performance of Employee’s
duties, all Documents (including copies of Documents) containing Confidential
Information shall be and remain in the Company’s sole possession on the
Company’s premises and shall not be copied or removed from the Company’s
premises. Upon termination of his/her employment with the Company, Employee
shall return to the Company all Documents, including all copies thereof, in
Employee’s possession or control.

6. Employee understands and acknowledges that Company is not and will not be
making any representation or warranty, express or implied, as to the accuracy or
completeness of any furnished Confidential Information, and Company does not and
will not have any liability to Employee or any other person resulting from any
reliance upon or use of, or otherwise with respect to, any furnished
Confidential Information.

7. Employee shall notify Company immediately upon discovery of any unauthorized
disclosure of Confidential Information, use of Confidential Information other
than as permitted hereunder, or any other breach of this Agreement. Employee
will cooperate with Company in every reasonable way to help Company regain
possession of its Confidential Information and prevent further unauthorized use.

 

- 2 -



--------------------------------------------------------------------------------

8. All Confidential Information shall remain the exclusive property of Company.
Company retains all rights and remedies afforded it under patent, copyright,
trade secret, trademark, and any other applicable laws of the United States and
the states thereof, or any applicable foreign countries, including, without
limitation, any laws designed to protect proprietary or confidential
information. This Agreement does not grant to Employee any express or implied
right to any of Company’s Intellectual Property.

9. Intellectual Property.

(a) “Intellectual Property” means any invention, modification, discovery,
design, development, improvement, process, software program, work of authorship,
documentation, formula, data, design, technique, know-how, trade secret, idea or
other intellectual property right whatsoever or any interest therein, whether or
not patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection.

(b) Employee agrees to promptly disclose and describe to Company all
Intellectual Property that Employee may solely or jointly conceive, create,
discover, develop, or reduce to practice during the period of undersigned’s
employment with Company (i) that relate at the time of conception, development
or reduction to practice to Company’s business or actual or demonstrably
anticipated research or development, (ii) that were developed, in whole or in
part, on Company’s time or with the use of any of Company’s equipment, supplies,
facilities or Confidential Information, or (iii) that result from any work
Employee performed for Company (“Company Intellectual Property”), and
specifically including all such Intellectual Property that may have arisen
during the course of Employee’s employment with the Company prior to the date
hereof. All Company Intellectual Property and the benefits thereof are the
exclusive property of Company and its assigns, as works made for hire or
otherwise. Employee hereby assigns to Company all rights Employee may have or
may acquire in the Company Intellectual Property without further compensation
and shall communicate, without cost or delay, and without disclosing to others
the same, all available information relating thereto (with all necessary plans
and models) to the Company.

(c) Employee recognizes that Intellectual Property relating to his/her
activities while working for Company and conceived or made by him/her, alone or
with others, within one year after termination of his/her employment, may have
been conceived or made in significant part while employed by Company.
Accordingly, Employee agrees that such Intellectual Property Rights shall be
presumed to have been conceived during his/her employment with Company and are
to be assigned to Company as Company Intellectual Property unless and until
Employee has established the contrary. Employee agrees to disclose promptly in
writing to Company all Intellectual Property made or conceived by him/her for
one (1) year after his/her employment terminates, whether or not he/she believes
such Intellectual Property is subject to this Agreement, to permit a
determination by Company as to whether or not the Intellectual Property should
be the property of Company. Any such information will be received in confidence
by Company.

(d) Employee agrees to perform, during and after his/her employment, all acts
deemed necessary or desirable by Company to permit and assist it, at its
expense, in

 

- 3 -



--------------------------------------------------------------------------------

perfecting and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Company Intellectual Property. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in the registration and enforcement of applicable patents and
copyrights or other legal proceedings.

(e) In the event that Company is unable for any reason whatsoever to secure
Employee’s signature to any lawful and necessary document required to apply for
or execute any patent, copyright or other applications with respect to any
Company Intellectual Property (including improvements, renewals, extensions,
continuations, divisions or continuations in part thereof), Employee hereby
irrevocably appoints Company and its duly authorized officers and agents as
his/her agents and attorneys-in- fact to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights or other rights thereon with the same legal
force and effect as if executed by Employee.

10. Employee further covenants and agrees that, for two (2) years after the
termination of his/her employment with the Company, by either party and
regardless of reason, Employee will not solicit or attempt to solicit, directly
or indirectly, any person or entity who, during Employee’s employment with the
Company, was a customer or prospect of the Company or provided goods or services
to the Company, if such solicitation or attempted solicitation is for the
purpose of inducing the person or entity to cancel, reduce, or replace services
obtained through the Company or otherwise restrict their business with the
Company.

11. Employee shall not make, use or permit to be used any Company Property
otherwise than for the benefit of the Company. The term “Company Property” shall
include all notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, software code, data, computers, cellular
telephones, pagers, credit and/or calling cards, keys, access cards,
documentation or other materials of any nature and in any form, whether written,
printed, electronic or in digital format or otherwise, relating to any matter
within the scope of the Company’s business or concerning any of its dealings or
affairs and any other Company property in Employee’s possession, custody or
control. Employee acknowledges and agrees that all Company Property shall be and
remain the sole and exclusive property of the Company. Immediately upon the
termination of Employee’s employment with the Company, or at such earlier time
as the Company may request, Employee shall deliver all Company Property in
Employee’s possession or control, and all copies thereof, to the Company.

12. Employee further acknowledges that:

(a) irreparable injury and damage will result from unauthorized disclosure of
Confidential Information and from uses of Confidential Information other than in
pursuance of the Business Purpose;

(b) monetary damages may not be sufficient remedy for unauthorized disclosure of
Confidential Information; and

(c) Company shall be entitled, without waiving any additional rights or remedies
available to it at law, in equity, or by statute, to such injunctive or
equitable relief as may be deemed proper by a court of competent jurisdiction.

 

- 4 -



--------------------------------------------------------------------------------

13. Employee agrees to indemnify, defend, and hold harmless Company from and
against any claim, loss, liability, damage or expense, including but not limited
to Company’s reasonable attorneys’ fees, arising out of or connected with any
third party claim that, if true, would be a breach by Employee of any of the
terms of this Agreement.

14. Nothing herein contained shall be construed as a guarantee of continued
employment of Employee. Nothing in this Agreement is intended to abrogate, nor
should this Agreement be construed in any way to abrogate, the at-will nature of
the employment relationship between the Parties.

15. This Agreement shall be construed in accordance with and controlled by the
laws of the State of Tennessee, without regard to its or any other
jurisdiction’s laws governing conflicts of law. The Parties agree that the
United States Federal District Court for the Middle District of Tennessee and
the courts of the State of Tennessee, County of Davidson shall have exclusive
subject matter and personal jurisdiction to determine all disputes surrounding
this Agreement and disclosure of Confidential Information hereunder.

16. All agreements and covenants contained herein are severable, and if any of
them shall be held to be invalid by a competent court, this Agreement shall be
interpreted as if such invalid agreement or covenant were not contained herein.
Subject to the foregoing, all terms and conditions of this Agreement will be
deemed enforceable to the fullest extent permissible under applicable law, and,
when necessary, the court is requested to reform any and all terms or conditions
to give them such effect.

17. All obligations created by this Agreement shall survive any change or
termination of the Parties’ employment relationship, if one exists or arises.

18. This Agreement may be assigned by Company in the event of any sale of its
business as a going concern. This Agreement will inure to the benefit of and be
binding upon the Parties and their successors and assigns.

19. The provisions of this Agreement constitute the entire Agreement between
Employee and Company regarding the subject matter hereof, which Agreement cannot
be varied except by writing signed by both parties. Notwithstanding the
foregoing, in the event that the Company and Employee has entered into a written
employment agreement containing terms materially different from the terms
hereof, the terms most favorable to the Company shall control unless the parties
expressly refer to this section and specify their intent to override it.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day first written above.

 

POWER BY HAND HOLDINGS, LLC     WUERCH By:  

/s/ Ryan K. Wuerch

   

/s/ Ryan K. Wuerch

Name:  

Ryan K. Wuerch

    Name:  

Ryan K. Wuerch

Title:  

CEO

     

 

- 5 -



--------------------------------------------------------------------------------

EXHIBIT C

Indemnification Agreement

See attached.



--------------------------------------------------------------------------------

MOTRICITY, INC.

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of November 1,
2006, by and between Motricity, Inc., a Delaware corporation (the “Company”,
which term shall include, where appropriate, any Entity (as hereinafter defined)
controlled directly or indirectly by the Company), and Ryan K. Wuerch (the
“Indemnitee”).

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and officers the most capable persons available;

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for companies to attract and retain such persons;

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to the
Company’s certificate of incorporation or revocation of any provision of the
Company’s by-laws or any change in the ownership of the Company or the
composition of its Board of Directors); and

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
accepting Indemnitee’s position as a director and/or officer of the Company.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1. Definitions.

(a) “Corporate Status” describes the status of a person who is serving or has
served (i) as a director of the Company, including as a member of any committee
thereof, or as an officer of the Company, (ii) in any capacity with respect to
any employee benefit plan of the Company, or (iii) as a director, partner,
trustee, officer, employee, or agent of any other Entity at the request of the
Company. For purposes of subsection (iii) of this Section 1(a), an officer or
director of the Company who is serving or has served as a director, partner,
trustee, officer, employee or agent of a Subsidiary (as defined below) shall be
deemed to be serving at the request of the Company.

(b) “Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.

(c) “Expenses” shall mean all fees, costs and expenses incurred in connection
with any Proceeding (as defined below), including, without limitation,
reasonable attorneys’ fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Sections 7 and 10(c) of this Agreement), fees and disbursements of
expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services and other disbursements and expenses.

(d) “Indemnifiable Amounts” shall have the meaning ascribed to it in
Section 3(a) below.

 

 



--------------------------------------------------------------------------------

(e) “Indemnifiable Expenses” shall have the meaning ascribed to it in
Section 3(a) below.

(f) “Indemnifiable Liabilities” shall have the meaning ascribed to it in
Section 3(a) below.

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past two years has been, retained to represent: (i) the Company or Indemnitee or
any of their respective affiliates in any matter material to either such party
(other than with respect to matters concerning Indemnitee under this Agreement,
or of other indemnitees under similar indemnification agreements), or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

(h) “Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.

(i) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 10
of this Agreement to enforce Indemnitee’s rights hereunder.

(j) “Subsidiary” shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital equity interests of such
corporation, partnership, limited liability company, joint venture or other
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such corporation, partnership, limited liability
company, joint venture or other Entity.

2. Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director and/or officer of the Company. However, this Agreement shall not impose
any obligation on Indemnitee or the Company to continue Indemnitee’s service to
the Company beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.

3. Agreement to Indemnify. The Company agrees to indemnify Indemnitee as
follows:

(a) Subject to the exceptions contained in Section 4(a) below, if Indemnitee was
or is a party or is threatened to be made a party to any Proceeding (other than
an action by or in the right of the Company) by reason of Indemnitee’s Corporate
Status, Indemnitee shall be indemnified by the Company against all Expenses and
Liabilities incurred or paid by Indemnitee in connection with such Proceeding
(referred to herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).

(b) Subject to the exceptions contained in Section 4(b) below, if Indemnitee was
or is a party or is threatened to be made a party to any Proceeding by or in the
right of the Company to

 

  -2-  



--------------------------------------------------------------------------------

procure a judgment in its favor by reason of Indemnitee’s Corporate Status,
Indemnitee shall be indemnified by the Company against all Indemnifiable
Expenses.

4. Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than the following:

(a) If indemnification is requested under Section 3(a) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, Indemnitee failed to act (i) in good faith and (ii) in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal action or proceeding, Indemnitee
had reasonable cause to believe that Indemnitee’s conduct was unlawful,
Indemnitee shall not be entitled to payment of Indemnifiable Amounts hereunder.

(b) If indemnification is requested under Section 3(b) and

(i) it has been adjudicated finally by a court of competent jurisdiction that,
in connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, Indemnitee failed to act (A) in good faith and
(B) in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder; or

(ii) it has been adjudicated finally by a court of competent jurisdiction that
Indemnitee is liable to the Company with respect to any claim, issue or matter
involved in the Proceeding out of which the claim for indemnification has
arisen, including, without limitation, a claim that Indemnitee received an
improper personal benefit, no Indemnifiable Expenses shall be paid with respect
to such claim, issue or matter unless the court of law or another court (or
regulatory authority or arbitral body) in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability,
but in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such Indemnifiable Expenses which such
court shall deem proper.

5. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Indemnitee of written notice of the
commencement of any Proceeding for which Indemnitee is entitled to payment under
Section 3 of this Agreement, Indemnitee will, if a claim in respect thereof is
to be made against the Company under this Agreement, notify the Company of the
commencement thereof; but the omission so to notify the Company will not relieve
it from any liability that it may have to Indemnitee, except as provided in
Section 5(c). The Company shall pay such Indemnifiable Amounts to Indemnitee
within ten (10) business days following receipt of the request.

(b) Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
will not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee under this Agreement with

 

  -3-  



--------------------------------------------------------------------------------

respect to such defense except as otherwise provided below. Indemnitee shall
have the right to employ his own counsel in such Proceeding, but all Expenses
related thereto incurred after notice from the Company of its assumption of the
defense shall be at Indemnitee’s expense unless: (i) the employment of counsel
by Indemnitee has been authorized by the Company, (ii) counsel to Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and the Company in the defense of the Proceeding and such
determination has been affirmed by any then existing Independent Counsel, or
(iii) the Company shall not in fact have employed counsel to assume the defense
of such Proceeding, in each of which case all Expenses of the Proceeding shall
be borne by the Company. The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the determination provided for in (ii) above.

(c) Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent. The Company shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee will unreasonably withhold their consent to any proposed settlement.
The Company shall not be liable to indemnify Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; the Company’s liability hereunder shall not be excused if participation
in the Proceeding by the Company was barred by this Agreement or to the extent
that the Company’s lack of such opportunity did not prejudice the Company.

6. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, and without limiting any
such provision, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, Indemnitee shall be indemnified against all Expenses reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Agreement, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

7. Effect of Certain Resolutions. Neither the settlement nor termination of any
Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create an adverse presumption
that Indemnitee is not entitled to indemnification hereunder. In addition, the
termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, had reasonable cause to
believe that Indemnitee’s action was unlawful.

8. Agreement to Advance Expenses; Conditions. The Company shall pay to
Indemnitee all Indemnifiable Expenses incurred by Indemnitee in connection with
any Proceeding, including a Proceeding by or in the right of the Company, in
advance of the final disposition of such Proceeding, as the same are incurred.
To the extent required by Delaware corporate law, Indemnitee hereby undertakes
to repay the amount of Indemnifiable Expenses paid to Indemnitee if it is
finally determined by a court of competent jurisdiction that Indemnitee is not
entitled under this Agreement to indemnification with

 

  -4-  



--------------------------------------------------------------------------------

respect to such Expenses. This undertaking is an unlimited and unsecured general
obligation of Indemnitee and no interest shall be charged thereon.

9. Procedure for Advance Payment of Expenses. Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 8 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses. Payment of Indemnifiable Expenses under Section 8 shall be made no
later than ten (10) business days after the Company’s receipt of such request.

10. Remedies of Indemnitee.

(a) Right to Petition Court. In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 5 above or a request for
an advancement of Indemnifiable Expenses under Sections 8 and 9 above and the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition a court of law to enforce
the Company’s obligations under this Agreement.

(b) Burden of Proof. In any judicial proceeding brought under Section 10(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.

(c) Expenses. The Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under
Section 10(a) above, or in connection with any claim or counterclaim brought by
the Company in connection therewith.

(d) Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 10(a) above,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.

(e) Failure to Act Not a Defense. The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 10(a) above, and shall not create a presumption that such payment or
advancement is not permissible.

11. Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee as follows:

(a) Authority. The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.

(b) Enforceability. This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such

 

  -5-  



--------------------------------------------------------------------------------

enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally.

12. Insurance. The Company shall use its reasonable efforts to maintain
requisite directors and officers indemnity insurance coverage in effect at all
times (subject to appropriate cost considerations) and the Company’s certificate
of incorporation and bylaws shall at all times provide for indemnification and
exculpation of directors and officers to the fullest extent permitted under
applicable law. In all policies of director and officer liability insurance,
Indemnitee shall be named as an insured and Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of coverage available for any officer, director, employee, agent or fiduciary
under such policy or policies. The Company shall hereafter take all necessary or
desirable actions to cause such insurers to pay, on behalf of the Indemnitee,
all Indemnifiable Amounts in accordance with the terms of such policies;
provided that nothing in this Section 12 shall affect the Company’s obligations
under this Agreement or the Company’s obligations to comply with the provisions
of this Agreement in a timely manner as provided.

13. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Company’s by-laws or certificate
of incorporation, or any other agreement, vote of stockholders or directors (or
a committee of directors), or otherwise, both as to action in Indemnitee’s
official capacity and as to action in any other capacity as a result of
Indemnitee’s serving as a director of the Company.

14. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and
(b) binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.

15. Subrogation. In the event of any payment of Indemnifiable Amounts under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of Indemnitee against other persons,
and Indemnitee shall take, at the request and expense of the Company, all
reasonable action necessary to secure such subrogation rights, including the
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

16. Change in Law. To the extent that a change in Delaware law (whether by
statute or judicial decision) shall permit broader indemnification or
advancement of expenses than is provided under the terms of the certificate of
incorporation and/or by-laws of the Company and this Agreement, Indemnitee shall
be entitled to such broader indemnification and advancements, and this Agreement
shall be deemed to be automatically amended to such extent.

17. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

 

  -6-  



--------------------------------------------------------------------------------

18. Indemnitee as Plaintiff. Except as provided in Section 10(c) of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless such
Company has consented to the initiation of such Proceeding. This Section shall
not apply to counterclaims or affirmative defenses asserted by Indemnitee in an
action brought against Indemnitee.

19. Modifications and Waiver. Except as provided in Section 16 above with
respect to changes in Delaware law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.

20. General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(a) when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

  (i) If to Indemnitee, to:

Ryan K. Wuerch

10805 Ashland Mill Court

Raleigh, NC 27617

 

  (ii) If to the Company, to:

2800 Meridian Parkway, #150

Durham, NC

Attn: Nathan Gooden, Secretary

Phone: (919) 287-7428

Fax: (919) 595-2600

with a copy to:

2800 Meridian Parkway, #150

Durham, NC

Attn: General Counsel

Phone: (919) 287-7400

Fax: (919) 595-2600

or to such other address as may have been furnished in the same manner by any
party to the others.

21. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of Delaware without giving effect to the
provisions thereof relating to conflicts of law.

*  *  *   *   *

 

  -7-  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the day and year first above written.

 

MOTRICITY, INC. By:  

/s/ Judson S. Bowman

  Name:  

    Judson S. Bowman

  Title:  

    Chief Technology Officer

INDEMNITEE

/s/ Ryan K. Wuerch

Ryan K. Wuerch

 

 